DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The instant application is replete with “preferably” and “in particular” clauses.  These clauses have not necessarily been considered during in the rejection below, as they are not necessary to meet the broadest reasonably interpretation of the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 3 recites the broad recitation “of data,” and the claim also recites “in particular of patient data” (in Lines 3 and 4 of the claim), which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 recites the broad recitation “a data interface,” and the claim also recites “in particular a data interface to a central data system,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites the broad recitation “of a pressure sensor,” and the claim also recites “in particular of the venous pressure sensor,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 4 and 5 are also rejected because they depend from Claim 3.

Claim 12 recites the broad recitation “to the blood treatment machine,” and the claim also recites “in particular to the pump actuator and to the pressure sensor,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 recites the broad recitation “to the blood treatment machine,” and the claim also recites “in particular to the pump actuator and to the pressure sensor,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 14 recites “a detection function for detecting a venous needle disconnect.”  This element is already claimed in Claim 1. For the purpose of examination, the examiner has interpreted the detection function in Claim 14 to be the same as the detection function in claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al. (US 2006/0074369).
With respect to Claim 1, Oishi teaches a blood treatment machine (Figures 1-2) having a control (“venous blood pressure monitoring means”; see Abstract and [0043]), having a pump actuator 3 for pumping blood through an extracorporeal blood circuit (1a, 1b) which comprises an arterial line 1a and a venous line 1b, and having a pressure sensor 5 for detecting pressure in the venous line [0035-0036].  The control has a detection function for detecting a venous needle disconnect which compares a value determined on the basis of the pressure in the venous line with a limit value to recognize a venous disconnect, characterized in that the limit value with which the detection function compares the value determined on the basis of pressure in the venous line can be set variable and/or is set variably by the control. Specifically, Oishi’s control system is configured to update the limit/threshold value at predetermined time intervals over the course of treatment based on pressure measurements measured by the venous pressure sensor.  A needle disconnect is determined if the venous pressure signal provided from the venous pressure sensor 5 falls outside the threshold range.  See paragraphs [0035-0043] and Figures 3-4.   
	With respect to Claim 2, Oishi teaches that the limit value is capable of being set before and/or during the treatment [0039-0041].  The limit value updates throughout the course of the treatment at predetermined time intervals based on pressure measurements measured by the venous blood sensor (see paragraphs [0035-0043] and Figures 3-4).
	With respect to Claims 3 and 4, Oishi teaches that the detection function determines the limit/threshold value on the basis of data that can be input into the 
	With respect to Claim 5, Oishi teaches that the measurement function determines the data with reference to measured pressure values of the venous pressure sensor 5.  Oishi’s limit/threshold value updates over the course of treatment based on pressure measurements measured by the venous pressure sensor [0035-0043].
	With respect to Claim 6, Oishi’s device calculates the updated limit/threshold value on the basis of venous blood and fistula pressure of the patient (see paragraphs [0035-0043] and Figures 3-4).
	With respect to Claim 7, Oishi teaches that the detection function has a calculation function that calculates the limit/threshold value, the limit value corresponding to upper and lower safety values that define a safe operating range for the venous pressure.  This limit value is updated over the course of treatment based on pressure measurements measured by the venous pressure sensor [0035-0043].

With respect to Claim 8, Oishi teaches that the detection function initiates an information output in the case the measured venous blood/fistula pressure falls below the minimum/threshold pressure [0035-0043].

With respect to Claims 12 and 13, Oishi’s blood treatment machine is fully capable of being coupled to a disposable extracorporeal blood circuit. 
With respect to Claim 14, Oishi’s detection function compares a value determined on the basis of the pressure in the venous line with a limit value to recognize a venous needle disconnect, with the limit value with which the detection function compares the value determined on the basis of the pressure in the venous line being variable. See Figures 3-4 and paragraphs [0035-0043].
With respect to Claim 15, Oishi teaches a method of operating a blood treatment machine, wherein the limit value with which the detection function compares the value determined on the basis of the pressure in the venous line is capable of being set individually per patient based on the patient’s measured venous pressure. See paragraphs [0035-0043].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oishi\. Oishi teaches the blood treatment machine as claimed, but does not specifically teach that the detection function filters the measured pressure signal for determining the pressure in the venous line, with periodic signal portions advantageously being filtered.  However, the examiner takes official notice that it is extraordinarily well known in the art, and is capable of instant and unquestionable demonstration as being well-known, to filter sensor signals in extracorporeal blood treatment devices in order to filter noise from the signal.  The filtration of the signal removes signal noise and spikes, thereby preventing false positives when the signal instantaneously deviates from an expected range. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify Oishi’s extracorporeal treatment and monitoring system to filter the pressure signal provided by the venous pressure sensor, as is well known in the art, in order to remove signal noise and spikes, thereby preventing false positives when the signal instantaneously deviates from an expected range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wiktor et al. (US 2016/0158433) teaches a blood treatment machine comprising a venous pressure sensor. The control system determines that a venous needle disconnect has occurred when the measured venous pressure changes by a predetermined amount. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP R WIEST/Primary Examiner, Art Unit 3781